Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of Claim 3, wherein the apparatus comprises pixels wherein the condenser lens has a size varied for each of pixels (Claim 2 lines 4-5, on which Claim 3 depends) and further comprising the pixel that does not include the condenser lens (Claim 3 lines 2-3) must be shown or the feature(s) canceled from the claim(s).  (While Figure 4 shows pixels wherein some pixels have a condenser lens and some do not, the condenser lenses provided to pixels are not varied for each of pixels.) No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1:  Line 10 states “the plurality of pixels”.  There is insufficient antecedent basis for this limitation in the claim.  While lines 2-3 recite “a pixel isolator that defines a photoelectric conversion region for each pixel”, it is unclear if this defines the region for a single pixel or introduces a plurality of pixels.  For the purpose of examination, the phrase in line 3 will be interpreted as meaning “for each of a plurality of pixels.”

Claim 2:  Lines 2 and 4-5 state “for each of pixels”.  There is insufficient antecedent basis for these limitations in the claim.  While Claim 1, on which Claim 2 depends, recites “the plurality of pixels” on line 10, no plurality of pixels has previously been recited, as has been stated above.  For the purpose of examination, the phrase in Claim 1, line 3 will be interpreted as meaning “for each of a plurality of pixels.” 

Claim 3:  Lines 2-3 state “the pixel that does not include the condenser lens.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 2, on which Claim 3 depends, recites a condenser lens provided for each of pixels (line 2).  As each pixel is provided with a condenser lens, it is unclear whether a lens is to be removed from one existing pixel, or an additional pixel not provided with a condenser lens is to be added.  For the purpose of examination, this phrase will be interpreted as meaning that a pixel is added which is not provided with a condenser lens.

Claim 5: Lines 4 and 6 state “for each of pixels”  There is insufficient antecedent basis for these limitations in the claim.  While Claim 1, on which Claim 5 depends, recites “the plurality of pixels” on line 10, no plurality of pixels has previously been recited, as has been stated above. For the purpose of examination, the phrase in Claim 1, line 3 will be interpreted as meaning “for each of a plurality of pixels.”

Claim 8:  Line 8 states “the plurality of pixels.”  There is insufficient antecedent basis for this limitation in the claim.  While lines 2-3 recite “a pixel isolator that defines a photoelectric conversion region for each pixel”, it is unclear if this defines the region for a single pixel or introduces a plurality of pixels.  For the purpose of examination, the phrase in line 3 will be interpreted as meaning “for each of a plurality of pixels.” 

Claims 2-7 stand rejected because they depend on a rejected base claim and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/073322 A1, Yanagita et al. (“Yanagita”) in view of US 2018/0090536 A1, Mandai et al. (“Mandai”).

Claims 1 and 8:  Yanagita discloses (Figure 8)  a solid-state imaging apparatus comprising: a pixel isolator 231 (“light blocking wall”, ¶ [0125]) that defines a photoelectric conversion region 101-1, 103 (“Opto-electronic converters”, ¶ [0042]) for each pixel (Figure 8); a first semiconductor layer provided in the photoelectric conversion region (The P region of a PN junction which the opto-electronic converters comprise, ¶¶ [0044] and [0046]); and a second semiconductor layer (The N region The P region of the PN junction which the opto-electronic converters comprise, ¶¶ [0044] and [0046]) , wherein sensitivities of the photoelectric conversion regions of the plurality of pixels are varied. (Opto-electronic converter 101 has a higher sensitivity than 103, ¶ [0047]).
Yanagita does not disclose to which a voltage for electron multiplication is applied, specifically between the first semiconductor layer and the second semiconductor layer.
Mandai, in the related art of solid-state imaging, discloses (Figure 3A, ¶ [0044]) a first semiconductor layer 312 (“cathode region”) and a second semiconductor layer 314 (“anode region”) to which a voltage for electron multiplication is applied, specifically between the first semiconductor layer and the second semiconductor layer.  (Stating that the junction between the two layers is reversed biased at or above the break-down voltage, triggering a self-sustaining avalanche.  ¶ [0046].)
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention, to modify Yanagita such that the opto-electric converter’s semiconductor layers have a voltage applied for electron multiplication between the layers as taught by Mandai in order to detect lower levels of light. (Mandai ¶ [0003]).

Claim 2:  The solid-state imaging apparatus according to claim 1 is obvious over Yanagita in view of Mandai, as recited above.
Yanagita further discloses (Figure 8, ¶ [0116]) the apparatus further comprising a condenser lens 201-1 to 201-3 (“on chip lenses”) provided for each of pixels on a light irradiation surface (the upper surface of color filter 202 in the figure), wherein the condenser lens has a size varied for each of the pixels (Figure 8 shows lens 201-3 is smaller than lenses 201-2 and 201-2).

Claim 5:  The solid-state imaging apparatus according to claim 1 is obvious over Yanagita in view of Mandai, as stated above.
Yanagita further discloses (Figure 8) the apparatus further comprising a light shielding portion 203 (“light blocking film”, ¶ [0114]) that shields light reaching a light irradiation surface (the surface of the region of silicon substrate 204 defined by the pixel separation portions 231 for each pixel) of the photoelectric conversion region for each of pixels, wherein a light shielding width of the light shielding portion is varied for each of pixels.  (Figure 8 shows that for the pixel corresponding to opto-electronic converter 103’s photoelectric conversion region the light shielding width is large, covering the entire pixel, while for the pixel corresponding to opto-electronic converter 101-2’s photoelectric conversion region, the light shielding width is small, covering only a small portion of the pixel.)

Claim 6:  The solid-state imaging apparatus according to claim 5 is obvious over Yanagita in view of Mandai, as stated above.
Yanagita further discloses wherein a shape of an opening of the light-shielding portion is a polygon or a circle.  (Figure 24A and ¶ [0195] show that the opening in the film corresponding to pixel 500-1, in white, has the shape of a polygon, specifically a rectangle with a smaller rectangular portion removed.)

Claim 7:  The solid-state imaging apparatus according to claim 1 is obvious over Yanagita in view of Mandai, as stated above.
Yanagita further discloses (Figure 8) further comprising a transmissive film 202 (“colored filter”, ¶ [0114]) that is provided, for each of the pixels, on a light irradiation surface of the photoelectric conversion region (the surface of the region of silicon substrate 204 defined by the pixel separation portions 231 for each pixel) and that is configured to transmit light reaching the light irradiation surface, wherein the transmissive film provided for each of the pixels has a thickness varied for each of the pixels.  (Figure 8 shows that color filter 202 is thinner for the pixel corresponding to opto-electronic converter 103 than for the pixel corresponding to opto-electronic converters 101-1 and 101-2.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/073322 A1, Yanagita et al. (“Yanagita”) as modified by US 2018/0090536 A1, Mandai et al. (“Mandai”) as applied to claim 1 above, and further in view of US 2015/0362636 A1, Kawata (“Kawata”).
Claim 3:  The solid-state imaging apparatus according to claim 2 is obvious over Yanagita as modified by Mandai, as disclosed above.
Yanagita and Manda do not disclose the apparatus further comprising the pixel that does not include the condenser.
Kawata, addressing the related problem of optimizing reception of light by a photosensitive region, discloses (Figure 6, ¶ [0036]) the apparatus further comprising the pixel 50W that does not include the condenser lens.
It would have been obvious for a person of ordinary skill in the art, at the time of filing the instant application, to modify Yanagita as modified by Manda to include the pixel that does not include the condenser lens as taught by Kawata in order to increase transmitted light (brightness in Kawata) without causing chromatic aberration.  (See Kawata pars. [0035] and [0037]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/073322 A1, Yanagita et al. (“Yanagita”) as modified by US 2018/0090536 A1, Mandai et al. (“Mandai”) as applied to claims 1 and 2 above, and further in view of US 2019/0296070 A1, Jin et al (“Jin”).
Jin discloses (Figure 6, par. [0080]) a solid-state imaging apparatus wherein a plurality of the condenser lenses 170 (“microlenses”) is provided in one pixel.
It would have been obvious to one of ordinary skill in the art to modify Yanagita as modified by Mandai to provide a plurality of condenser lenses in one pixel as taught by Jin in order to reduce production costs and increase quantum efficiency.  (See Jin ¶  [0099]).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER H HENDERSON whose telephone number is (571)272-4210. The examiner can normally be reached M-Th 8:30-6, every other F 8:30-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571) 270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.H./     Examiner, Art Unit 4185                                                                                                                                                                                                   
/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822